                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

    PEIR WANGNAR,                                    )
                                                     )
                                                     )
                   Plaintiff,                        )
                                                     )
         v.                                          )   CIVIL ACTION NO. 5:18-CV-90 (MTT)
                                                     )
    MARCUS BAKER, et al.,                            )
                                                     )
                                                     )
                   Defendants.                       )
                                                     )

                                                ORDER

        On December 12 and December 27, 2018, Plaintiff Peir Wangnar filed a notice of

appeal, which the Court construes as an application to proceed in forma pauperis

(“IFP”). 1 Docs. 11; 14. After reviewing the record, the Court enters the following Order.

        The Plaintiff seeks to appeal the Court’s November 27, 2018 Order (Doc. 9)

dismissing his complaint as frivolous. Applications to appeal IFP are governed by 28

U.S.C. § 1915 and Fed. R. App. P. 24. Section 1915(a)(3) provides that “[a]n appeal

may not be taken in forma pauperis if the trial court certifies in writing that it is not taken

in good faith.” Similarly, Federal Rule of Appellate Procedure 24(a) provides in relevant

part:

        (3) A party who was permitted to proceed in forma pauperis in the district-
        court action . . . may proceed on appeal in forma pauperis without further
        authorization, unless:

              (A) the district court—before or after the notice of appeal is filed—
                  certifies that the appeal is not taken in good faith or finds that the

1In that notice, the Plaintiff states that he seeks to proceed IFP on appeal pursuant to Federal Rule of
Appellate Procedure 24(a) because the Court allowed him to proceed IFP in a previous order. Docs. 11
at 1; 14 at 1.
               party is not otherwise entitled to proceed in forma pauperis and
               states in writing its reasons for the certification or finding.

       Given that the Court previously granted the Plaintiff’s motion to proceed IFP, the

Court now determines whether the plaintiff has satisfied the good faith requirement.

Doc. 5. “‘[G]ood faith’ . . . must be judged by an objective standard.” Coppedge v.

United States, 369 U.S. 438, 445 (1962). The plaintiff demonstrates good faith when he

seeks review of a non-frivolous issue. Id.; Morris v. Ross, 663 F.2d 1032, 1033 (11th

Cir. 1981). An issue “is frivolous if it is ‘without arguable merit either in law or fact.’”

Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002). “Arguable means being

capable of being convincingly argued.” Sun v. Forrester, 939 F.2d 924, 925 (11th Cir.

1991) (quotation marks and citations omitted); Carroll v. Gross, 984 F.2d 392, 393 (11th

Cir. 1993) (“[A] case is frivolous . . . when it appears the plaintiff ‘has little or no chance

of success.’”) (citations omitted). “In deciding whether an [in forma pauperis] appeal is

frivolous, a district court determines whether there is ‘a factual and legal basis, of

constitutional dimension, for the asserted wrong, however inartfully pleaded.’” Sun, 939

F.2d at 925 (citations omitted).

       Though the Plaintiff claims that “[t]he paramount federal question for this Court to

answer is very simple and clear,” this Court’s independent review of the issues

addressed in the Court’s November 27, 2018 Order (Doc. 9) dismissing his case

demonstrates that the Plaintiff’s appeal is frivolous. Doc. 11 at 2; see Hyche v.

Christensen, 170 F.3d 769, 771 (7th Cir. 1999), overruled on other grounds by Lee v.

Clinton, 209 F.3d 1025 (7th Cir. 2000) (explaining that the arguments to be advanced

on appeal are often obvious and decisions regarding good faith can be made by looking

at the “reasoning of the ruling sought to be appealed” instead of requiring a statement

                                              -2-
from the plaintiff). The Court, therefore, certifies that this appeal is frivolous and not

filed in good faith.

        Accordingly, the Plaintiff’s application to appeal in forma pauperis (Docs. 11; 14)

is DENIED. 2 If the Plaintiff wishes to proceed with his appeal, he must pay the entire

$505 appellate filing fee or file a motion for leave to proceed IFP with the Court of

Appeals pursuant to Fed. R. App. P. 24(a)(5).

        SO ORDERED, this 7th day of January, 2019.


                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL
                                                  UNITED STATES DISTRICT COURT




2 In his notice of appeal, the Plaintiff also requests that “a new Judge [] be appointed.” Doc. 14 at 1. To
the extent the Plaintiff seeks to have a different judge assigned to reconsider the merits of his case, that
request is DENIED.

                                                    -3-
